Citation Nr: 9930930	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  97-32 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance or by reason of being housebound.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from July 1965 to 
November 1965.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio.  

The Board notes that the veteran submitted evidence dated 
from May to July 1999 in support of his claim after this 
matter had been forwarded to the Board.  RO consideration of 
those documents was waived.  38 C.F.R. § 20.1304 (c) (1999).  


REMAND

In a Substantive Appeal received in November 1997, the 
veteran requested a hearing before a hearing officer at the 
RO.  The Board notes that the veteran was scheduled for a 
hearing before the RO, but failed to appear.  While it does 
not appear that the veteran requested a Travel Board hearing, 
his representive has indicated that the veteran is requesting 
such a hearing.

In light of the foregoing, the case is REMANDED to the RO for 
the following action:  

The RO should contact the veteran and 
schedule him for a Travel Board hearing.

Thereafter, the case should be returned to the Board for 
further consideration.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	HILARY L. GOODMAN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


